         

EXHIBIT 10.1
SAFEGUARD SCIENTIFICS, INC.
COMPENSATION SUMMARY — NON-EMPLOYEE DIRECTORS
Effective May 13, 2010, non-employee directors are compensated for their service
as a director as shown in the table below:

          Compensation Item   Amount  
Annual Cash Board Retainers:
       
Chairman of the Board
  $ 80,000  
Other Directors
    50,000  
Additional Annual Cash Chair Retainers:
       
Acquisition Committee Chair
    5,000  
Audit Committee Chair
    15,000  
Compensation Committee Chair
    7,500  
Nominating & Corporate Governance Committee Chair
    5,000  
Cash Meeting Attendance Fees:
       
Committee Meetings
    1,500  

We also reimburse non-employee directors for expenses they incur to attend Board
and Committee meetings and for reasonable expenses they may incur in connection
with attendance at certain continuing education programs each year.
Each non-employee director receives an initial option grant to purchase 8,333
shares of Safeguard common stock upon initial election to the Board. Each
non-employee director also will receive an annual service option grant to
purchase 5,000 shares and an annual service grant of 2,500 deferred stock units.
Directors’ options have an eight-year term. Initial option grants vest 25% each
year starting on the first anniversary of the grant date; annual service option
grants and deferred stock unit grants vest fully on the first anniversary of the
grant date, or, for deferred stock units, once a director reaches age 65, if
earlier. The exercise price of options is equal to the fair market value of a
share of our common stock on the grant date. The deferred stock units are
payable, on a one-for-one basis, in shares of Safeguard common stock following
an individual’s termination of service on the Safeguard Board.
Safeguard maintains a Group Deferred Stock Unit Program for Directors
(“Directors’ DSU Program”) which allows each director, at his or her election,
to receive deferred stock units in lieu of cash retainers and meeting fees paid
to directors (“Directors’ Fees”). The deferral election applies to Directors’
Fees to be received for the following calendar year and remains in effect for
each subsequent year unless the director elects otherwise at the end of the
calendar year preceding the year in which the services are rendered. The number
of deferred stock units awarded is determined by dividing the Directors’ Fees by
the fair market value of Safeguard’s stock on the date on which the director
would have otherwise received the Directors’ Fees. Each director also receives a
number of matching share units, based on the same fair market value calculation,
equal to 25% of the Directors’ Fees deferred. A director is always fully vested
in Directors’ Fees deferred; the matching share units vest fully on the first
anniversary of the date the matching share units are credited to the director’s
account or, if earlier, once a director reaches age 65. Each deferred stock unit
entitles the director to receive one share of Safeguard common stock on or about
the first anniversary of the date upon which the director leaves the Safeguard
Board. A director also may elect to receive the stock in annual installments
over a period of up to five years after leaving the Board.
At the request of Safeguard, non-employee directors of Safeguard may, from time
to time, be asked to assume Safeguard’s designated seat on the Board of
Directors of a Safeguard partner company. In exchange for providing such board
service, Safeguard will directly compensate each such director on a per meeting
basis at rates ranging from $500 to $2,000 for attendance at each in-person or
telephonic board meeting. Safeguard also will reimburse each such director for
all out-of-pocket expenses incurred by him or her in connection with such
service, subject to being reimbursed by the particular partner company as
circumstances dictate.

 

 